
	

114 HR 2209 : To require the appropriate Federal banking agencies to treat certain municipal obligations as level 2A liquid assets, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2209
		IN THE SENATE OF THE UNITED STATES
		February 2, 2016Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To require the appropriate Federal banking agencies to treat certain municipal obligations as level
			 2A liquid assets, and for other purposes.
	
	
		1.Treatment of certain municipal obligations
 (a)In generalSection 18 of the Federal Deposit Insurance Act (12 U.S.C. 1828) is amended— (1)by moving subsection (z) so that it appears after subsection (y); and
 (2)by adding at the end the following:  (aa)Treatment of certain municipal obligations (1)In generalFor purposes of the final rule titled Liquidity Coverage Ratio: Liquidity Risk Measurement Standards; Final Rule (79 Fed. Reg. 61439; published October 10, 2014) (the Final Rule) and any other regulation which incorporates a definition of the term high-quality liquid asset, the appropriate Federal banking agencies shall treat a municipal obligation that is both liquid and readily marketable (as defined in the Final Rule) and investment grade as of the calculation date as a high-quality liquid asset that is a level 2A liquid asset.
 (2)DefinitionsFor purposes of this subsection: (A)Investment gradeWith respect to an obligation, the term investment grade has the meaning given that term under part 1 of title 12, Code of Federal Regulations.
 (B)Municipal obligationThe term municipal obligation means an obligation of a State or any political subdivision thereof, or any agency or instrumentality of a State or any political subdivision thereof.
								.
 (b)Amendment to liquidity coverage ratio regulationsNot later than the end of the 3-month period beginning on the date of the enactment of this Act, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and the Comptroller of the Currency shall amend the final rule titled Liquidity Coverage Ratio: Liquidity Risk Measurement Standards; Final Rule (79 Fed. Reg. 61439; published October 10, 2014) to implement the amendments made by this Act.
			
	Passed the House of Representatives February 1, 2016.Karen L. Haas,Clerk
